Citation Nr: 1512361	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for a left hip condition.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosed right hip disability has not been shown during the course of the appeal.

2.  A diagnosed left hip disability has not been shown during the course of the appeal.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2014).

2.  The requirements for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a June 2008 letter.  The case was last readjudicated in February 2013.

In any event, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records and VA treatment records.   

The Board notes that a VA medical examination and opinion has not been obtained concerning the Veteran's claimed hip disabilities.  However, as the medical evidence of record fails to show any diagnosed hip disability, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran has not alleged any additional treatment for his hips or that any additional relevant evidence exists but is not of record.  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that he developed bilateral hip pain due to his service-connected tendonitis of the feet.  Specifically, he alleges that his service-connected foot disability has resulted in an antalgic gait which has caused him hip pain.   

The Veteran's service treatment records are negative for complaints or findings of any hip disability.  At the time of the March 1978 entrance examination, no defects were specified with respect to the Veteran's lower extremities or musculoskeletal system.  Similarly, a clinical examination performed in connection with the Veteran's separation from service in April 1991 revealed no abnormalities of the lower extremities or musculoskeletal system.

VA treatment records note a mention of hip pain being improved by orthotics in November 2007.  There are no other complaints of hip pain in the outpatient treatment records.  While foot pain was included in the Active Problem List, hip pain was not.  Moreover, VA treatment records are negative for a diagnosis of any hip disability.  A VA spine examination was conducted in December 2012.  At that time the Veteran was noted to have normal strength in hip flexion and straight leg raising was negative. 

While the Veteran has reported experiencing hip pain, he has not reported that he has been diagnosed with a hip disability.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent evidence showing a diagnosed hip disability, there is no basis to establish service connection for a hip disability.

As outlined above, the threshold criteria for establishing service connection for a claimed condition is the presence of a current disability.  In the instant case, the competent and probative evidence of record fails to reflect that the Veteran currently has a diagnosed bilateral hip disability. 

In short, in the absence of diagnosed bilateral hip disabilities, service connection for those conditions cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for left and right hip disabilities is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right hip disability is denied. 

Service connection for a left hip disability is denied. 


REMAND

The Veteran contends that his currently diagnosed mild degenerative joint disease of the lumbar spine was caused by his service-connected bilateral foot disability.

The Veteran's service treatment records reflect in-service treatment for low back pain in May, June, and October 1988.  No back disability was noted on separation examination.

On a December 2012 VA back examination, the examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by the Veteran's service or his service-connected bilateral foot disability.  In support of her opinion, the examiner noted that the Veteran's lay testimony regarding the onset of his back pain and his reported lack of treatment for low back pain in service.  

However, as noted, service treatment records do reveal treatment for a low back condition in service.  Moreover, the examiner did not provide an opinion on whether the Veteran's service-connected foot disabilities aggravate his low back disability, and additional rationale is needed on the examiner's conclusion that the low back disability was not caused by the foot condition.  Thus, the Board finds an addendum opinion is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant updated VA treatment records and associate them with the claims file.

2. Send the Veteran's claims file to the examiner who conducted the December 2012 examination, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and relevant electronic VA treatment records, the examiner should provide an opinion regarding the following:

a. Is the Veteran's currently diagnosed back disability at least as likely as not (50 percent or greater probability) a maturation or continuation of his low back pain treated in service?  Please explain why or why not.

b. If the current condition is not related to service, is the Veteran's mild degenerative joint disease of the lumbar spine at least as likely as not caused by his service-connected foot tendonitis, to include any gait disturbance caused by the foot problems?  Please explain why or why not.

c. If the current back condition is not caused by the service connected foot tendonitis, is it at least as likely as not that the mild degenerative joint disease of the lumbar spine has been permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) by the service-connected foot tendonitis, to include any gait disturbance caused by the foot problems?  Please explain why or why not.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for a back disability remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


